(Basel 17Pbe Deonneent22 AlikedDS2208720 Aaage220622
ase I: Ee OEE Document 3 Filed 06/02/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:20-cv-01429

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

This summons for (name of individual and title, ifany) Novartis Pharmaceuticals Corporation

svas received by me on (date) 5/26/2020

 

C I personally served the summons on the individual at (place)

 

on (date) ; or

 

C1 I left the summons at the individual's residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there.

 

on (date) , and mailed a copy to the individual’s last known address, or

Johnnie Myers, Litigation Management Representative
Gt I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of onsen varlis Pharmaceuticals Corporation

 

 

 

2020
at Registered Agent, Corporation Service Company, on (date) @ 3:55 M 3 OF
Princeton South Corporate Center, 100 Charles Ewing Blvd, Suite 160. Ewing, NJ 08628
( I returned the summons unexecuted because Lor
[Other (specifi):
My fees are $ 0.00 for travel and$ 0.00 for services, for a total of $ 0.00 -

I declare under penalty of perjury that this information is true.

Date: 5/29/2020 - Cabo

Server’ Ss signatur @
wed Cordasco / Process Server

 

Printed name and title

Certified Process Service LLC
555 Grand Ave # 77251
West Trenton, NJ 08628

 

Server's address

Additional information regarding attempted service. etc:
Documents served:

Summons In A Civil Action, Complaint, Jury Trial Demand,
Civil Cover Sheet
Ganel2ppeRy OO PARORELH Cipcounenn il? FRED DRO Fangel opt?

AQ 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
District of Maryland
Robert Witt
)
)
Plainnij}(s) )
v. Civil Action No. -1:20-cv-01429
Novartis Pharmaceuticals Corporation )
)
)
)
)

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Novartis Pharmaceuticals Corporation
1 Health Plaza
East Hanover, NJ 07936

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — vou must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
ys hose name and address are:

Craig M. Silverman

Sullivan Papain Block McGrath Coffinas & Cannavo P.C.
120 Broadway, 27th Fi

New York, NY 10271

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 05/20/2020

 

Signature of Clerk :

 
